Title: To George Washington from Jonathan Boucher, 2 August 1768
From: Boucher, Jonathan
To: Washington, George



Sir
St. Mary’s [Va.] August 2d 1768.

I do not recollect that Mastr Custis has had any Return of the Pain in his Stomach, which I told You I suspected to be occasioned by Worms: but as it is but too probable that He may have a little of the Ague & Fever in This or the next Month, this Complaint it is not unlikely, may return; and if it does, in any considerable Degree, Dr Mercer shall be consulted.
Mastr Custis is a Boy of so exceedingly mild & meek a Temper, that I meant no more by my Fears, than a Doubt that possibly He might be made uneasy by the rougher Manners of Some of his Schoolfellows. I am pleas’d, however, to find that He seems to be perfectly easy & happy in his new Situation; and as the first Shock is now over, I doubt not but He will continue so. You know how much the Questn has been agitated between the

Advantages of a private & a public Educan: & this young G—— man has afforded Me Occasion to reflect upon it rather more than I had done before. His Educan hitherto may be call’d a private one: & to This prhaps chiefly, He owes that peculiar Innocence & Sanctity of Manners wc. are so amiable in Him: but then, is He not, think you, more artless, more unskill’d in a necessary Address, than He ought to be, ere He is turn’d out into a World like this? In a private Seminary, his Passions cou’d be seldom arouzed: He had few or no Competitors; and therefore cou’d not so advantageously, as in a more public Place, be inured to combat those little oppositions & Collisions of Interest, wc. resemble in Miniature the Contests that happen in the grt School of the World. And let our Circumstances in the World be what They will, yet, considering the thousand unavoidable Troubles that human Nature is Heir to, This is a Part of Educan, tho seldom attended to, wc. I think of more Importance than almost all the Rest. When Children are taught betimes to bear Misfortunes & cross Accidents wth be comg Fortitude, one half of the Evils of Life, wth wc. others are dejected, afflict not Them. Educan is too generally considered merely as the Acquisn of Knowledge, & the Cultivan of the intellectual Powers: And agreeably to this Notion, w[he]n We speak of a Man well-educated, We seldom mean more than that He has been well instructed in those Languages wc. are the Avenues to Knowledge. But, surely, This is but a partial & imperfect Acct of it: & the Aim of Educan shd be not only to form wise but good Men, not only to cultivate the Understanding, but to expand the Heart, to meliorate the Temper, & fix the gen’rous Purpose in the glowing Breast. But whether This can best be done in a private or public School, is a Point, on wc. so much may be said on both sides, that I confess myself still undetermined. Yr Son came to Me teeming wth all the softer Virtues: but then I thought, possess’d as He was of all the Harmlessness of the Dove, He still wanted some of the Wisdom of the Serpent: And This, by the Œconomy of my Family, He will undoubtedly sooner acquire here than at Home. But how will You forgive Me if I suffer Him to lose in Gentleness, Simplicity, & Inoffensiveness, as much as He gains in Address, Prudence, & Resolu[tio]n? And I must assure you fm Experience, that This is a Dilemma by no means so easily avoided in Practice, as it may seem to be in Theory.

Upon the Whole, however, I can honestly give it as my opinion (and, as it must give you & Mrs Washington much comfort & Pleasure to hear it, I Hope you will not suspect that I cd be so mean as to say so, if I did not think so) that I have not seen a Youth that I think promises fairer to be a good & a useful Man than John Custis. ’Tis true, He is far fm being a brilliant Genius; but This so far from being considered as a Reflexion upon Him, ought rather to giv⟨e⟩ you Pleasure. Parents are generally partial to grt Vivacity & Sprightliness of Genius in thr Children; whereas I think, that there cannot be a Symptom less expressive of future Judgement & Solidity: as it seems thoroughly to preclude not only Depth of Penetra[tio]n, but the Attenn & Applican wc. are so essentially requisite in the Acquisin of Knowledge. It is, if I may use the Simile of a Poet, a busy Bee, whose whole Time passes away in mere Flight fm Flower to Flower, witht restg upon Any a sufft Time to gather Honey.
He will himself inform You of the Accident He lately met with; and as He seems to be very apprehensive of yr Displeasure, cd I suppose it necessary, I wd urge You & his Mamma, to spare Rebukes, as much as He certainly deserves Them. Mrs Washington may believe Me that He is now perfectly well. He seem’d to expect Me to employ a Doctr, but as He met wth the Accident by his own Indiscren, & as I saw there was no Danger, I thought it not amiss not to indulge Him. The calling in a Physician upon every trifling Occasion, I think, is too likely to render Children needlessly timorous & cowardly.
I did not misunderstand the Meaning of yr Request, in the Matter wherein You suspect I possibly might; being persuaded that You know as well as I do, that such prticular Attention is not only unnecessary, but impracticable. He will probably inherit a much more considerable Fortune, than any other Boy here; and I thought it by no means an improper or unreasonable Request that a prticular Attenn shd be bestowd on a Youth of his Expectans. But as any Partiality to Him in the trifling Circumstances of his Diet or other Accomodans wd be rather disserviceable to Him than otherwise, I have taught Him not to expect it. The only prticular Attenn You cd wish for, I also think Him entitled to; & that is, a more vigilant Attenn to the Propriety & Decorum of his Behavr, & the restraing Him fm many Indulgences, wc. I shd willingly allow prhaps to ano[the]r Boy, whose Prospects in

Life do not require such exalted Sentim[ents] the allowg Him more frequently to sit in my Company, & being more careful out of the Company of Those, who might probably debase or taint his Morals. Had I my Choice, believe Me, it wd be more agreeable to Me to superintend the Educan of two or three promisg Lads, than to lead a Life of the most voluptuous Indolence: but the Truth is, oblig’d as I was to engage in it by Necessity, & not by Choice, I have often found myself so ill-requited & the office itself considered as so low, & so often taken up by the very lowest Fellows one knows of, that after havg laboured in it for upwards of seven years, witht havg added much either to my Fortune or Reputa[tio]n, I am almost resolv’d to drop it entirely. Yet, whilst it continues to be agreeable to You to let Mastr Custis remain wth me, it will be a Pleasure [to] Me to have the Managemt of Him: nor can I indeed come to any decisive Resolun as to the other Matter, till I know more certainly the Fate of my Expectans in Maryland.
Be so obliging as to find some speedy & safe conveyance for a Lr to Mr Addison, wc. I take the Liberty of recommendg to yr prticular Care, as it might be of much Detriment to Me, shd it fall into ill Hands, as has been the Case once before.
I beg Pardon for this very tedious Letter, wc. I have tax’d You wth the Perusal of, and, wth Mine & my Sister’s Compts to Mrs Washington I am, Sr yr most Obedt & most Hble Servt

Jonan Boucher

